Citation Nr: 1731857	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  15-19 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to non-service connected pension.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for colon carcinoma.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for gastroenteritis, claimed as stomach problems.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for scalp laceration residuals, claimed as head injury.

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for left varicocele.

6.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for left nasal septal spur, claimed as nose problem.

7.  Entitlement to a back disability, to include spina bifida occulta.

8.  Entitlement to service connection for a gastrointestinal disability, to include a disability manifested by abdominal pain.

9.  Entitlement to service connection for residuals of a head injury, to include scalp laceration residuals and a traumatic brain injury.

10.  Entitlement to service connection for a testicular disability, to include left varicocele.

11.  Entitlement to service connection for a nasal disability, to include a left nasal septal spur.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1959 to July 1963. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction over this case rests with the RO in Boston, Massachusetts.

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In his August 2012 claim and accompanying statement, the Veteran stated he is seeking service connection for spina bifida occulta.  However, his available treatment records include multiple back diagnoses as well as the Veteran's general complaints of back pain, and the Veteran testified before the Board in August 2016 that he believes his current back pain is related to his active duty service.  Similarly, in an August 2012 statement the Veteran indicated multiple nasal and gastrointestinal symptoms he believes are related to his service, and upon the August 2016 Board hearing the Veteran testified regarding a variety of symptoms he believes are related to a head injury in service, as well as testicular pain and a mass since service.  Accordingly, the Board has characterized the issues as stated on the title page to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (regarding the scope of a claim).

The issues of entitlement to service connection for a back disability, a gastrointestinal disability, residuals of a head injury, a testicular disability, and a nasal disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the August 2016 hearing before the Board, the Veteran's former representative testified that the Veteran wished to withdraw his claims of entitlement to non-service connected pension and to reopen the claim of entitlement to service connection for colon carcinoma.

2.  An October 1991 rating decision denied entitlement to service connection for gastroenteritis, claimed as stomach problems, and scalp laceration residuals, claimed as a head injury.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the rating decision.

3.  Some of the evidence received since October 1991, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of service connection for gastroenteritis and scalp laceration residuals.

4.  An April 1992 rating decision denied entitlement to service connection for left varicocele.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the rating decision.

5.  Some of the evidence received since April 1992, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for left varicocele.

6.  An August 2007 rating decision denied to reopen a claim of entitlement to service connection for left nasal septal spur.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the rating decision.

7.  Some of the evidence received since August 2007, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for left nasal septal spur.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to non-service connected pension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the claim to reopen a claim of entitlement to service connection for colon carcinoma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The October 1991 rating decision, which denied the Veteran's claims of entitlement to service connection for gastroenteritis and scalp laceration residuals, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).

4.  The April 1992 rating decision, which denied the Veteran's claim of entitlement to service connection for left varicocele, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).

5.  The August 2007 rating decision, which denied to reopen the Veteran's claim of entitlement to service connection for left nasal septal spur, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).

6.  The additional evidence received since the October 1991 rating decision is new and material, and the claim of entitlement to service connection for gastroenteritis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

7.  The additional evidence received since the October 1991 rating decision is new and material, and the claim of entitlement to service connection scalp laceration residuals is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

8.  The additional evidence received since the April 1992 rating decision is new and material, and the claim of entitlement to service connection for left varicocele is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

9.  The additional evidence received since the August 2007 rating decision is new and material, and the claim of entitlement to service connection for left nasal septal spur is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawals

The Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

During the August 2016 hearing before the Board, the Veteran's former representative testified that the Veteran wished to withdraw his claims of entitlement to non-service connected pension and to reopen the claim of entitlement to service connection for colon carcinoma.  This communication from the Veteran's former representative shows a clear desire on the Veteran's part to withdraw these issues from his appeal.  

As the Veteran has withdrawn the appeal as to the claims of entitlement to non-service connected pension and to reopen the claim of entitlement to service connection for colon carcinoma, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review those appeals and they are dismissed.

Reopening Claims of Service Connection

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In an October 1991 rating decision, the Boston RO denied the claim of entitlement to service connection for gastroenteritis, claimed as stomach problems, based on the determination that gastroenteritis was shown in the service medical records but was not found on the last examination, so the service medical records did not establish a chronic gastrointestinal disability was incurred in or aggravated by military service.  The RO denied the claim of entitlement to service connection for scalp laceration residuals, claimed as a head injury, based on the determination that there was no evidence of any scalp laceration residuals, including residual scar, subsequent to November 1, 1960, so it was not found on last examination.  The RO denied the claim of entitlement to service connection for a nasal disability based on the determinations that the Veteran's service medical records were negative for any nasal disability prior to the June 1963 separation examination, at which time a nasal septal spur on the left was noted, and that there was no post-service evidence of record of any nasal disability.  The RO determined the Veteran's nasal septal spur on the left was considered either a congenital anomaly or the result of nasal trauma, and in the absence of any evidence of nasal trauma in service, the disability was not incurred in or aggravated by military service.

Following the October 1991 rating decision, for evidence to be new and material regarding the nasal disability, it would have to tend to show that the Veteran has a current diagnosis of a nasal disability, and/or that the Veteran suffered a nasal trauma during active duty service.

In October 1991, VA received a statement from the Veteran as well as copies of his July 1959 entrance and June 1963 separation examination reports.  The Board finds the examination reports were not new and material evidence because they were redundant of the Veteran's service treatment records which had already been associated with the evidentiary record, and considered at the time of the October 1991 rating decision.  In the October 1991 written statement, the Veteran indicated he was claiming service connection for the left nasal septal spur because he did not have it prior to service and it was noted on his separation examination.  The Veteran also stated that he had an appointment with VA regarding an examination of his nose in October 1991.  However, in December 1991, the Boston VA Medical Center (VAMC) indicated the Veteran had not been seen at that facility from October 1991 to the present.  The Board finds the October 1991 statement from the Veteran constituted new evidence, as it was not of record at the time of the October 1991 rating decision.  However, the Board finds this statement was not material evidence, as it was merely cumulative of the Veteran's contentions already of record in the April 1991 claim regarding his nose problem being noted in service at his exit physical in 1963.  Accordingly, new and material evidence was not received by VA within one year of the issuance of the October 1991 rating decision regarding the claimed nasal disability.

Further, the Veteran did not submit a notice of disagreement with the October 1991 rating decision.  As such, the October 1991 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

In an April 1992 rating decision, the Boston RO denied the claim of entitlement to service connection for left varicocele based on the determination that the Veteran was seen in service for complaints of testicle pain on one occasion only, and there was no post-service evidence of the claimed disability of record, so the left varicocele was not aggravated by service.  The RO also denied to reopen the claim of entitlement to service connection for left nasal septal spur based on the determination that no new evidence had been presented. 

The Veteran did not submit a notice of disagreement with the April 1992 rating decision.  No new and material evidence was received by VA within one year of the issuance of the April 1992 rating decision.  As such, the April 1992 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

In an August 2007 rating decision, the St. Petersburg, Florida RO denied to reopen the claim of entitlement to service connection for left nasal septal spur, now claimed as residual nasal surgery, based on the determination that the evidence submitted was not new and material.  The Veteran did not submit a notice of disagreement with the August 2007 rating decision.  No new and material evidence was received by VA within one year of the issuance of the August 2007 rating decision.  As such, the August 2007 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final October 1991 RO decision, upon the August 2016 hearing before the Board the Veteran testified that he first experienced gastrointestinal symptoms, including abdominal pain, during active duty service, and that he has continually experienced such symptoms since service.  The Veteran's VA treatment records include complaints of gastrointestinal symptoms, including abdominal pain.  See, e.g., October 2007 Jacksonville Outpatient Center (OPC) gastroenterology consult; December 1997 Brockton VAMC gastroenterology note; October 1997 Boston VAMC general note.  This evidence is new and material evidence because it was not of record at the time of the final RO decision in October 1991, and indicates the Veteran has current gastrointestinal symptoms which may be related to the Veteran's gastrointestinal symptoms during active duty service.  The Board finds this evidence would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Accordingly, the Board finds this new evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for gastroenteritis, claimed as stomach problems.  See Shade, 24 Vet. App. 110.

Since the final October 1991 RO decision, in a December 2012 statement, the Veteran stated there is a residual gouge in his head because his scalp laceration was not stitched properly during service, and that he experiences pain down the side of his head in that area.  The Veteran further stated a doctor told him the pain could be caused by nerve damage.  Upon the August 2016 hearing before the Board, the Veteran testified that during service he hit his head on landing gear of a plane.  The Veteran testified that in the area of his head/scalp where he received stitches he now has dents, gouges, and a scar, and he believes these were caused by the stitches in service not being done properly.  The Veteran further testified he had a kind of concussion in his head.  A November 2012 VA treatment record includes a reported history of a traumatic brain injury (TBI) in service.  See November 2012 Boston VAMC gastroenterology consult.  This evidence is new and material evidence because it was not of record at the time of the final RO decision in October 1991, and indicates the Veteran has current head and/or scalp symptoms which may be related to the Veteran's head injury and/or scalp laceration during active duty service.  The Board finds this evidence would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Accordingly, the Board finds this new evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for scalp laceration residuals, claimed as a head injury.  See Shade, 24 Vet. App. 110.

Since the final April 1992 RO decision, upon the August 2016 hearing before the Board the Veteran testified he did not have a varicocele prior to entering service.  The Veteran testified he thought it may have been related to the strain from pushing airplanes due to his job in service, and that he thought the pain and strain would resolve with rest, but that it never did.  The Veteran testified he currently has a diagnosis of varicocele, and he still experiences pain in his testicles, as well as a mass in his left testicle.  This evidence is new and material evidence because it was not of record at the time of the final RO decision in April 1992, and indicates the Veteran has current symptoms and/or a current diagnosis of a testicular condition which may be related to the Veteran's left varicocele during active duty service.  The Board finds this evidence would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Accordingly, the Board finds this new evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for left varicocele.  See Shade, 24 Vet. App. 110.

Since the final April 2007 RO decision, upon the April 2016 hearing before the Board the Veteran testified something may have happened in service with his nose due to the goggles he wore and/or if something happened with an air gauge and his nose.  The Veteran further testified that during service and since service he has experienced difficulty breathing through his nose, which has caused a dry throat, as well as waking up choking and gagging.  The Veteran testified he currently has a cyst, a lesion, a polyp, and a spur, and experiences pain in his nose.  See also August 2012 Veteran statement.  The Veteran's VA treatment records indicate he underwent a septoplasty at the Boston VAMC in January 1992.  A June 2013 otolaryngology consultation indicates a left vomerine spur that contacts the inferior turbinate was shown upon a nasal endoscopy, and a small polyp was seen in the left nostril upon a CT scan that appeared to arise from the superior turbinate.  The Veteran complained of symptoms including left facial, nasal, and temporal pain.  This evidence is new and material evidence because it was not of record at the time of the final RO decision in August 2007, and indicates the Veteran has current symptoms and/or a current diagnosis of a nasal disability to include a left septal spur which may be related to the Veteran's active duty service, to include the left nasal septal spur noted upon his separation examination.  The Board finds this evidence would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Accordingly, the Board finds this new evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left nasal septal spur.  See Shade, 24 Vet. App. 110.

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims of entitlement to service connection for gastroenteritis, claimed as stomach problems; scalp laceration residuals, claimed as a head injury; left varicocele; and a left nasal septal spur as it raises a reasonable possibility that the Veteran has current disabilities which may have been incurred during or are related to the Veteran's active duty service.  To this extent only, the benefits sought on appeal are granted.


ORDER

The appeal as to the claim of entitlement to non-service connected pension is dismissed.

The appeal as to the claim to reopen the claim of entitlement to service connection for colon carcinoma is dismissed.

New and material evidence having been submitted, the claim of entitlement to service connection for gastroenteritis is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for scalp laceration residuals is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for left varicocele is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for left nasal septal spur is reopened.


REMAND

The Veteran has submitted a copy of a June 1996 decision awarding disability benefits from the Social Security Administration (SSA) due in part to a back disability.  On remand, the AOJ should obtain the Veteran's full SSA records.

The Veteran has reported receiving treatment at the Boston VAMC prior to 1994, however the only records currently associated with the evidentiary record dated prior to 1994 are copies of discharge instructions from the Veteran's January 1992 nasal surgery.  The June 1996 SSA decision stated that VA treatment records dated in June 1991 were reviewed, which noted complaints of low back pain.  On remand, the AOJ should obtain all outstanding VA treatment records.

Further, the evidence of record indicates the Veteran has received treatment for his back from private medical providers, to include an orthopedic physician, a chiropractor, and rehabilitation services from Fairlawn.  See, e.g., June 1996 SSA disability decision; January 1996 Boston VAMC primary care outpatient note.  On remand, the AOJ should ask the Veteran to identify all non-VA medical providers who have treated his claimed disabilities, and undertake appropriate development to obtain any outstanding private treatment records.

VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran has testified that he first experienced back pain during his active duty service, possibly related to pushing planes due to his job, and that he has experienced back pain continually since service.  Similarly, the Veteran's service treatment records reflect he suffered a scalp laceration during active duty, and the Veteran has testified that he currently has gouges, dents, and a scar on his head, as well as facial and scalp pain, which he believes are related to the head injury in service which caused his scalp laceration.  The Veteran's June 1963 separation examination report noted a left nasal septal spur and left varicocele, and the Veteran has testified that he still has a current diagnosis of varicocele, he has a testicular mass, and he has continued to experience pain in his testicles since service.  The Veteran has also testified that he has continued to experience symptoms such as difficulty breathing through his nose since service, and his VA treatment records indicate current nasal diagnoses to include a spur and a polyp, as well as complaints of nasal and facial pain.  Accordingly, on remand, the AOJ should afford the Veteran VA examinations to determine the nature and etiology of any current back disability, residuals of a head injury, testicular disability, and nasal disability.

The Veteran was afforded a VA examination regarding his gastrointestinal complaints in April 2015.  The VA examiner opined that there was no indication that the gastrointestinal symptoms that the Veteran experienced during active duty were anything other than acute, transient symptoms that resolved without chronic sequelae.  The examiner stated gastroenteritis is one possible cause for the symptoms, and that if the Veteran had gastroenteritis, the record supported the perspective that this acute problem followed its usual course, which is to resolve without causing any chronic problems.  The examiner stated the development of a chronic condition after acute gastroenteritis is very unusual, and there is no evidence that this rare occurrence happened here.  The April 2015 VA examiner ultimately opined that it is less likely than not that the Veteran's claimed gastrointestinal condition claimed as gastroenteritis is due to or caused by the in-service gastrointestinal condition or conditions that manifested as episodes of gastrointestinal symptoms including abdominal pain, vomiting, and diarrhea during the Veteran's active duty.

However, upon the August 2016 hearing before the Board, the Veteran testified that abdominal pain on the right side began during active duty service, which the Veteran described as irritated, bloated pain.  The Veteran stated he has had this pain ever since service, that the pain is getting worse now, and that he experiences pain when the right side of his abdomen is pushed on.  The Veteran testified he believes this pain may be related to air in his abdomen which could be from accidentally swallowing air when breathing through his mouth, or may somehow be related to pushing too much with the airplanes due to his in-service job.  The Veteran also testified he was seen more often for abdominal pain and stomach complaints in service than currently reflected by his service treatment records, and that he believes some of those records may no longer be legible.  Although the Veteran has contended his current gastrointestinal symptoms including abdominal pain which he has experienced continually since service, the April 2015 VA examiner did not address the Veteran's contentions regarding experiencing these symptoms continually since service or their possible relationships to his active duty service.  Accordingly, on remand, the AOJ should obtain an addendum opinion from the April 2015 VA examiner to address the nature and etiology of the Veteran's current gastrointestinal complaints.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should obtain all of the Veteran's SSA records.  All obtained records should be associated with the evidentiary record.

2. The AOJ should ask the Veteran to identify any non-VA testing and/or treatment related to his back, gastrointestinal disability, residuals of a head wound to include a scalp laceration, testicular disability, and nasal disability.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include from a chiropractor, orthopedic physician, and rehabilitation services with Fairlawn.  

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

3. For #1 and #2, the AOJ must perform all necessary follow-up indicated.  If any records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

4. The AOJ should obtain all treatment records from the Boston VAMC dated prior to May 1994 (to include any archived records), and updated VA treatment records dated from August 2013 to the present.  All obtained records should be associated with the evidentiary record.

5. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of his current back disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all back disabilities which are currently manifested, or which have been manifested at any time since August 2012.

b) Indicate which, if any, of these conditions constitute a congenital disease, a congenital defect, or an acquired disease or injury.

(The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.)

c) If the examiner determines that any back disability is a congenital defect, opine whether the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect.

The examiner should specifically address the Veteran's contentions regarding straining to push airplanes related to his in-service job.
d) If the examiner determines that any back disability is a congenital disease, opine whether the disability clearly and unmistakably existed prior to his active service and clearly and unmistakably underwent no permanent increase in severity as a result of active service.

e) For any other back disability that is not congenital in nature and/or did not preexist service, opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current back disability was either incurred in, or is otherwise related to, the Veteran's military service.

The examiner should specifically address the findings of degenerative disc disease and disc degeneration upon an August 1988 MRI of the lumbar spine.

The examiner should also address the Veteran's contentions that he first experienced back pain during active duty service, which may have been related to pushing planes as part of his job, and that he has experienced back pain since service.
 
The complete rationale for all opinions should be set forth.

6. After #1 through #4 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of any current residuals of a head injury, to include scalp laceration residuals and a TBI.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all residuals of a head injury which are currently manifested, or which have been manifested at any time since August 2012.

The examiner should specifically address the Veteran's contentions that he currently has gouges, dents, and a scar on his head in the area in which he hit his head during service, as well as pain and a concussion.  The examiner should address the Veteran's contention that a doctor told him his pain may be due to a nerve injury. 

The examiner should also specifically address the notation in the Veteran's VA treatment records of a history of a TBI in service.  See November 2012 Boston VAMC gastroenterology consult.

b)  For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current head injury residual was either incurred in, or is otherwise related to, the Veteran's military service?

The examiner should specifically address the notations in the Veteran's service treatment records of stitches for a scalp laceration.

The examiner should also specifically address the Veteran's contentions that he hit his head on landing gear during active duty service, and that he has had gouges, dents, a scar, and pain since service because he believes the stitches were not done properly.

The complete rationale for all opinions should be set forth.

7. After #1 through #4 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of any current testicular disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all testicular disabilities which are currently manifested, or which have been manifested at any time since August 2012.

The examiner should specifically address the Veteran's testimony that he has a testicular mass, as well as a current diagnosis of left varicocele.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current testicular disability was either incurred in, or is otherwise related to, the Veteran's military service?

The examiner should specifically address the notation of left varicocele upon the Veteran's June 1963 separation examination, and the Veteran's testimony that he has experienced testicular symptoms, including pain, since service.

c) As to any testicular disability which the examiner believes clearly and unmistakably pre-existed service, the examiner should provide an opinion as to whether it is clear and unmistakable that disability was not permanently aggravated by service.  Specific medical evidence should be cited with regard to any opinions provided.

The complete rationale for all opinions should be set forth.

8. After #1 through #4 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of any current nasal disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all nasal disabilities which are currently manifested, or which have been manifested at any time since August 2012.

The examiner should specifically address the June 2013 VA otolaryngology consultation indicating a left vomerine spur that contacts the inferior turbinate was shown upon a nasal endoscopy, and a small polyp was seen in the left nostril upon a CT scan that appeared to arise from the superior turbinate.  

The examiner should also address the Veteran's complaints of left facial, nasal, and temporal pain, as well as difficulty breathing through his nose which has caused a dry throat, as well as waking up choking and gagging.  

b) Indicate which, if any, of these conditions constitute a congenital disease, a congenital defect, or an acquired disease or injury.

(The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.)

c) If the examiner determines that any nasal disability is a congenital defect, opine whether the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect.

The examiner should specifically address the Veteran's testimony that the goggles he had to wear and/or the air gauge during service may have affected his nose.

d) If the examiner determines that any nasal disability is a congenital disease, opine whether the disability clearly and unmistakably existed prior to his active service and clearly and unmistakably underwent no permanent increase in severity as a result of active service.

e) For any other nasal disability that is not congenital in nature and/or did not preexist service, opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current nasal disability was either incurred in, or is otherwise related to, the Veteran's military service?

The examiner should specifically address the notation of a left nasal septal spur upon the Veteran's June 1963 separation examination, and the Veteran's testimony that he has experienced nasal symptoms, to include difficulty breathing through his nose, since service.

The complete rationale for all opinions should be set forth.

9. After #1 through #4 have been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the April 2015 VA gastrointestinal examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of any current gastrointestinal disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiries:

a) Please identify with specificity all gastrointestinal disabilities which are currently manifested, or which have been manifested at any time since August 2012.

The examiner should specifically address the Veteran's contentions that he currently experiences abdominal pain, possibly characterized as gas pain and/or related to air in his abdomen, and that the right side of his abdomen hurts when pressed upon.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current gastrointestinal disability was either incurred in, or is otherwise related to, the Veteran's military service?

The examiner should specifically address the notations in the Veteran's service treatment records of complaints for gastrointestinal disabilities including pain in the abdomen, vomiting, and diarrhea.  See, e.g., June 1960 service treatment record; February 1960 service treatment record; January 1960 service treatment record; December 1959 service treatment record. 

The examiner should also specifically address the Veteran's contentions that he first experienced gastrointestinal symptoms, including pain, during active duty service, and that he has experienced such abdominal pain since service and it is getting worse.  The examiner should also address the Veteran's contention that he sought treatment during service for gastrointestinal complaints more often than is reflected by his available and legible service treatment records.

The complete rationale for all opinions should be set forth.

10. The AOJ should ensure that the VA examination reports and opinions comply with the Board's remand instructions.

11. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


